DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on June 03rd, 2022 has been acknowledged.  By this amendment, claim 1 has been amended and claims 20-22 have been cancelled.  Accordingly, claims 1-19 and 23-25 are pending in the present application in which claim 1 is in independent form.
Claim Objections
Claims 16, 17, and 19 is objected to because of the following informalities:  
In dependent claim 16, line 2, “the backside dielectric layer” should be amended to --the polymer dielectric layer-- for consistency since independent claim 1 in which claim 16 depends directly on now recited “a polymer dielectric layer” on line 8.
In dependent claim 17, line 3, “backside dielectric layer” should be amended to --polymer dielectric layer-- for consistency since independent claim 1 in which claim 17 depends indirectly on now recited “a polymer dielectric layer” on line 8.
In dependent claim 19, line 1, “the backside dielectric layer” should be amended to --the polymer dielectric layer-- for consistency since independent claim 1 in which claim 19 depends directly on now recited “a polymer dielectric layer” on line 8.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 and 23-25 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance, 
it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, the prior art of record does not teach or suggest “an embedded heat spreader in the polymer dielectric layer and connected to the backside of the IC die, wherein the embedded heat spreader has a thickness which extends through the polymer dielectric layer and a width coplanar with the polymer dielectric layer which is greater than the thickness”, as recited in independent claim 1.
Claims 2-19 and 23-25 also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Conclusion
This application is in condition for allowance except for the formal matters as presented in paragraph No. 3 above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al.		U.S. Pub. 2018/0233452	Aug. 16, 2018.
Vincent et al.	U.S. Pub. 2015/0348865	Dec. 3, 2015.
Sun		U.S. Pub. 2012/0199955	Aug. 9, 2012.
Choi et al.	U.S. Pub. 2013/0241039	Sep. 19, 2013.
Abdo et al.	U.S. Pub. 2017/0085228	Mar. 23, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892